254 F.2d 814
James T. COX, Pat Juliano, Joseph A. Carroll, William Howie and Edmund H. Miller, Appellants,v.Michael J. QUILL, President, Frank A. Sheehan, Administrator, Thomas Flynn, International Representative, in their own right and as representatives of the Transport Workers Union of America, AFL-CIO, and The Transport Workers Union of America, AFL-CIO.
No. 12529.
United States Court of Appeals Third Circuit.
Argued May 13, 1958.
Decided May 13, 1958.

Appeal from the United States District Court for the Eastern District of Pennsylvania; John W. Lord, Jr., Judge.
Stanley M. Greenberg, Philadelphia, Pa. (Bernard S. Ochman, Philadelphia, Pa., on the brief), for appellants.
M. H. Goldstein, Philadelphia, Pa. (Bernard L. Barkan, Goldstein & Barkan, Philadelphia, Pa., on the brief), for appellees.
Before MARIS, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
Upon the authority of our recent decision in Underwood v. Maloney, 3 Cir., 256 F.2d 334, the order of the district court will be affirmed.